Title: 2d.
From: Adams, John Quincy
To: 


       Mr. A and myself went and dined with the Marquis de la Fayette, Comte and Chevalier de la Luzerne, Comte de la Touche, General du Portail: A Letter was brought after dinner to my father from Dr. Franklin, informing him that Mr. Randallarrived from New York in the last Packet, and that he has Letters from Mr. Jay for my father. We went immediately to the Hôtel d’Orléans Rue St. Anne, and found Mr. Randall out, but he had left the Packets for my father, to be given to him, in case he should call for them. They contained two Vols, of the Journals of Congress, A Commission, Credentials, and Instructions for the Court of St. James’s. We went to Mr. Jefferson’s, and spent an hour there; he has received a Commission for this Court, and the resignation of Dr. Franklin is accepted. Congress have resolved to send a Minister to Holland, and one to Spain, but as yet, none is appointed.
       We went to see the Abbés de Chalût and Arnoux, and found them in affliction for the Death of their friend the Abbé de Mably. Abbé Chalût has written the following epitaph for him.
       
       
        D. O. M.
        Hic jacet
        Gabriel Bonnot de Mably, Delphinas
        Juris naturae
        Indagator audax, felix, indefessus:
        Dignitatis humani generis labefactatae vindex
        Rectae rationis assecla tenacissimus
        Ad Respublicas instituendas, restituendas, stabiliendas
        Ad Populos sanandos, politiarum errores profligandos
        Quae indesinenter scripsit
        Orbis utriusque suffragio, plausu comprobata.
        Assiduâ historiarum meditatione
        E variis gentium institutis, moribus, regiminibus
        Praeteritorum eventuum causas latentes detexit,
        futuros praenuntiavit.
        Strictae semper addicta veritati
        Mens flecti nescia
        Honores, divitias, omnimoda servitii vincula
        In re tenui
        Constanter aspernata est.
        Vita Innocué elapsâ, avitae religionis cultor sapiens
        Sacris vitibus accuraté servatis
        Æquissimo animo
        Obiit, 23d. die Aprilis 1785, ineunte aetatis anno 770.
        H. M.
        Amici moerentes P. C.
       
       The abbé was a character, that would be uncommon at any time, but almost unknown at present in this Kingdom. Every thing that he has left, as I am told will not amount to two hundred louis d’ors. The two abbés his friends are his executors, and he begs of them to accept his library which is composed of about 250 volumes. Of all the Literati in Paris, he owned the least books: but he used to borrow those he wanted; from the bibliotheque du Roi, and made extracts from them: his works are less known than they ought to be, because he was neither an Academician nor a Courtier: But he always maintained the Reputation of a good Man, which is preferable, to any that either Courts or Academies can give. Return’d home at about 10. in the evening.
      